DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 2/10/2022. Applicant canceled claims 1-9, 11-13, and 20-22. Claims 10, 14-19, and 23-27 are pending.

Response to Arguments
Applicant’s arguments, filed 2/10/2022 have been fully considered and are persuasive. All previous objections and rejections have been withdrawn.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Christensen on 2/11/2022. An examiner's amendment to the record appears below, which is based on claims submitted 2/10/2022. Claims 14-18, and 23-27 remain the same.

10. (Currently Amended) A method comprising: 
receiving, by at least one processor, training data and generating at least one machine learning rule based on the training data to apply when a condition occurs to trigger increasing a privilege level for 
continually monitoring, by the at least one processor, at least one resource associated with a computing network for the condition; 
determining, by the at least one processor, that the condition has occurred; and 
dynamically and automatically increasing, by the at least one processor, the privilege level for the at least one particular user responsive to the at least one machine learning rule, 
wherein the environmental event comprises one of a fire and a weather event, the method further comprising modifying a duration of the increased privilege level during the environmental event responsive to the at least one machine learning rule.

19. (Currently Amended) A non-transitory computer-readable storage medium having instructions stored thereon that, when executed by at least one processor to perform operations, the operations comprising: 
receiving training data and generating at least one machine learning rule based on the training data to apply when a condition occurs to trigger increasing a privilege level for at least one particular user, wherein the condition is independent of behavior of the at least one particular user and includes 
continually monitoring, by the at least one processor, at least one resource associated with a computing network for the condition; 
determining, by the at least one processor, that the condition has occurred; and 

wherein the environmental event comprises one of a fire and a weather event, the operations further comprising modifying a duration of the increased privilege level during the environmental event responsive to the at least one machine learning rule.

Allowable Subject Matter
The claims 10, 14-19, and 23-27 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). The reasons for allowance remains the same as the Final Rejection mailed 2/4/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638. The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493